DETAILED ACTION
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: stitch GP, GP1, GP2, GP3, GP10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The present abstract recites “the present invention” in line 1, which is a phrase which can be implied.
The disclosure is objected to because of the following informalities: Para. 0057 recites “16based” which should be “16 based”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging device, sewing data acquisition unit, display device, feature pattern setting unit, imaging position setting unit, illumination device, illumination setting unit, initial position data generation unit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “sewing data acquisition unit (claim 1), imaging position setting unit (claims 1 and 2), feature pattern setting unit (claim 4), illumination device (claims 5, 
Therefore, the claims 1-6, 8 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The dependent claims inherit(s) the deficiency by nature of dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the feature pattern" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 3 depends 
Claim 4 recites the limitation "the feature pattern" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 4 depends recites “a plurality of feature patterns” in line 9, such that a single feature pattern has not yet been recited.
Claim 5 recites “based upon an operation with respect to the illumination operation panel” in line 11.  It is unclear what is meant by this phrase.  Specifically, what is meant by “with respect to the illumination operation panel”.  Is the illumination panel sending information to the illumination setting unit? Is information passing between these two components?  Is the color based on an operation with respect to the illumination operation panel?  Is the light amount based on an operation with respect to the illumination operation panel? Furthermore, everything can be considered “with respect” to another component as “with respect” does not imply “in response to” or any actual structural or functional interaction between the components so it is unclear what is the relationship between the components. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi (US 20180258568).
Regarding claim 1, Imaizumi describes a sewing machine (sewing machine 1), comprising: a holding member (embroidery frame 50) configured to be movable while holding a workpiece within a predetermined plane including a sewing position immediately below a needle (needle 7); an actuator configured to move the holding member (X-axis motor 83, Y-axis motor 84, para. 0022, 0024); an imaging device (image sensor 34, CMOS, para. 0028) configured to be capable of capturing the workpiece (para. 0030 captures area below needle bar 6); a sewing data acquisition unit (ROM 62 includes program storage area, CPU 61, paras. 0042, 0048, 0058) configured to acquire sewing data (sewing data, para. 0042); and an imaging position setting unit (CPU 61) configured to output a control signal to the actuator (83, 84) so that a plurality of feature patterns of the workpiece are sequentially disposed in an imaging region of the imaging device based upon the sewing data (frame is moved left and right depending on program input from CPU 61, para. 0034, imaging device 34 captures area below needle bar and therefore the pattern would be disposed on the imaging region as it is formed).

It would have been obvious to a person having ordinary skill in the art prior to the time of filing that the information utilized in Imaizumi would include a sewing order.  For example, the information would include if different threads were utilized and when to utilize the threads which would therefore be considered a sewing order.  
Regarding claim 2,  the sewing machine of Imaizumi includes wherein the imaging position setting unit outputs the control signal so that the plurality of feature patterns are sequentially disposed in the imaging region in order or in reverse order, corresponding to the sewing order (depending on how many features there are, they will be formed in the imaging region, the claim does not state what “in order” or “reverse order” would mean, the machine receives an input and then embroiders the design, each line of stitching can be considered a first pattern and therefore the following stitches would follow sequentially).  
Regarding claim 3, the sewing machine of Imaizumi includes wherein the sewing data includes: position data of a correction point for correcting displacement of a surface of the workpiece (first and second features points, para. 0056, from step s5, s11); position data of an imaging position of the feature pattern captured by the imaging device for calculating a displacement amount of the correction point (CPU 61 sets the layout of second pattern based on the feature points from s5, s11); and an idle feeding amount for moving the correction point to the imaging region (CPU 61 calculates a 
Regarding claim 4, the sewing machine of Imaizumi includes a display device (LCD 15) configured to display image data captured by the imaging device (displays previews of image on LCD 15, para. 0054); and a feature pattern setting unit (CPU 61) configured to be capable of (this recitation is intended use) setting a position of a template frame of the feature pattern and the imaging position thereof on the image data displayed on the display device (the claim recites “configured to be capable of”, all computing units are configured to be capable of programming for various function, that is, they can be programmed, therefore CPU 61 is no different and is configured to be capable of the features claimed).  
Regarding claim 7, Imaizumi describes a sewing method comprising: capturing, by an imaging device (image device 50), a workpiece held by a holding member (embroidery frame 84) which is movable within a predetermined plane (X-Y plane) including a sewing position immediately below a needle (is located below the needle, and is movable); acquiring sewing data (sewing data, embroidery data includes the sewing data, para. 0042) and outputting a control signal to an actuator (motors 83, 84) which moves the holding member (84) so that a plurality of feature patterns of the workpiece are sequentially disposed in an imaging region of the imaging device based upon the sewing data (frame is moved left and right depending on program input from CPU 61, para. 0034, imaging device 34 captures area below needle bar and therefore the pattern would be disposed on the imaging region as it is formed, which is based on the sewing data).

It would have been obvious to a person having ordinary skill in the art prior to the time of filing that the information utilized in Imaizumi would include a sewing order.  For example, the information would include if different threads were utilized and when to utilize the threads which would therefore be considered a sewing order.  
Claims 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP5073597) in view of Asaba et al (US 20080006191).
Regarding claim 5, Yamada describes a sewing machine (CPU 15 connected to sewing machine control unit 30 that controls each part of the sewing machine, para. 0056), comprising: an imaging device (camera 3) configured to be capable of capturing the workpiece (image is acquired, para. 0075); an illumination device (illumination device 7) configured to illuminate the workpiece captured by the imaging device; an illumination operation panel (CPU 15, sewing machine control unit 30, interface 20, para. 0056) configured to be capable of receiving an operation related to the illumination device (receives information regarding the button 2, para. 0056); and an illumination setting unit (lighting control unit 23, para. 0104) configured to output a control signal for controlling a light amount of the illumination device depending on the color of a surface of the workpiece (adjusted based on color of the button 2, para. 0055, 0126) based upon an operation with respect to the illumination operation panel.

In related art for sewing machines, Asaba describes a holding member (presser body 21, frame 22) configured to be movable (frame 22 slide with respect to 21, para. 0042) while holding a workpiece (button B) within a predetermined plane including a sewing position immediately below a needle (see Fig. 1); an actuator (spring 22a) configured to move the holding member (frame 22).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sewing machine of Yamada to include the structure and system of Asaba in order to enhance the quality of the buttonhole stitch (para. 0010, Asaba).
Regarding claim 6, the sewing machine of Yamada as modified includes, an initial position data generation unit (CPU 15) configured to generate initial position data indicating an initial position of a plurality of feature patterns of the workpiece based upon image data captured by the imaging device (color forward-illuminated image is acquired, shape of button 2 and patterns such as characters and figures are projected, para. 0075), wherein the initial position data defines light amount data of the illumination device for each workpiece (the light amount is determined during the projection, para. 0075, and therefore the position data includes the light amount data, which is determined by the LCD 10, para. 0075).

Regarding claim 8, Yamada discloses a sewing method (sewing machine utilized, para. 0056), comprising: capturing, by an imaging device (camera 3), a workpiece, receiving, by an illumination operation panel (CPU 15, sewing machine control unit 30, interface 20, para. 0056), an operation with respect to an illumination device which illuminates the workpiece captured by the imaging device (button illuminated by illumination device 7, para. 0106); and outputting a control signal for controlling a light amount of the illumination device depending on the color of a surface of the workpiece based upon an operation with respect to the illumination operation panel (light amount adjusted including angle depending on color, para. 0126).
The method of Yamada does not explicitly describe the workpiece held by a holding member which is movable within a predetermined plane including a sewing position immediately below a needle.
In related art for sewing machines, Asaba describes the workpiece (button B) held by a holding member (presser body 21, frame 22) which is movable (frame 22 slide with respect to 21, para. 0042) within a predetermined plane including a sewing position immediately below a needle (see Fig. 1, workpiece located below the needle).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sewing machine of Yamada to include the structure and system of Asaba in order to enhance the quality the buttonhole stitch (para. 0010, Asaba)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include pattern matching and adjusting the thread in response to material movement while sewing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732